PER CURIAM: *
Appealing the judgment in a criminal case, Ronald Martin Moore raises an argument that he concedes is foreclosed by United States v. Rawls, 85 F.3d 240, 241-43 (5th Cir.1996), which rejected a Commerce Clause-based challenge to 18 U.S.C. § 922(g)(1). The Government’s motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of. the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.